Citation Nr: 0411984	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from December 1943 to October 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit sought.  

The case was previously before the Board in March 1999, at 
which time it was Remanded to obtain a medical opinion and to 
obtain additional records.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, noting 
that a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

The record also demonstrates that medical opinions by 
specialists in oncology, neurology and psychiatry have been 
sought after since March 1999; however, attempts to obtain a 
neurology specialist's opinion continue to have been 
unproductive.  Nevertheless, the Board is open to whether 
continued pursuit of such a specialist's opinion is even 
necessary for a fair adjudication of the claim.  Accordingly, 
the Board considers that the claims file should be initially 
referred to a VA medical center for an opinion prior to 
continued pursuit of a neurology specialist's opinion.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and any other pertinent legal 
precedent.

2.  The claims file should referred to 
the chief of medicine at a convenient VA 
Medical Center.  Either that physician or 
his/her designee is requested to review 
the claims file and document that such 
review was undertaken.  The reviewer is 
requested to comment as to whether, in 
light of the other evidence of record, a 
physician with specialization in 
neurology would be helpful or necessary 
in determining whether PTSD was either a 
principal cause of the veteran's death or 
a contributory cause of the veteran's 
death.  The complete rationale for all 
opinions expressed must be provided.  If 
a neurology specialist's opinion is 
deemed unnecessary, the claims file 
should be returned to the RO for 
readjudication of the claim.

If the conclusion is that a physician 
with specialist in neurology would be 
helpful or necessary, the file should be 
referred to such a physician prior to 
return of the claims file to the RO.  An 
opinion should be requested as to whether 
PTSD was either a principal cause of the 
veteran's death (i.e. an immediate or 
underlying cause) or a contributory cause 
of the veteran's death (i.e. contributed 
substantially or materially to death; 
combined to cause death; or aided or lent 
assistance to the production of death).  
The reviewer should document that a 
review of the claims file was completed.  
A complete rationale for all opinions 
expressed must be provided.

3.  Thereafter, after ensuring compliance 
with the foregoing and undertaking any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until she 
is otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



